          Case 2:21-cv-00106-BSM Document 3 Filed 08/19/21 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                              DELTA DIVISION

ANTONIO WILLIAMS                                                                 PLAINTIFF
ADC #152981

v.                          CASE NO. 2:21-CV-00106 BSM

BILL JAMES, et al.                                                           DEFENDANTS

                                           ORDER

       Antonio Williams’s motion to proceed in forma pauperis [Doc. No. 1] is granted, but

he must pay the full filing fee of $350. His complaint [Doc. No. 2] is dismissed without

prejudice.

       Williams’s initial partial filing fee is $87.31. Williams’s custodian shall withdraw any

portion of the partial filing fee available and continue to do so until the partial fee has been

paid in full. After the partial filing fee is paid, Williams’s custodian shall withdraw monthly

payments in the amount of twenty percent of the preceding month’s income credited to his

account each time the account exceeds $10 until the statutory fee has been paid in full. 28

U.S.C. § 1915(b)(2). The clerk is directed to send a copy of this order to the Warden of the

East Arkansas Regional Unit of the Arkansas Department of Corrections, P.O. Box 970,

Marianna, Arkansas 72360; the ADC Trust Fund Centralized Banking Office, P.O. Box

8908, Pine Bluff, Arkansas 71611; and the ADC Compliance Office, P.O. Box 20550, Pine

Bluff, Arkansas 71612.

       Williams’s 42 U.S.C. section 1983 claims are dismissed without prejudice because

Williams has failed to state a claim upon which relief can be granted. Jurisdiction over any
          Case 2:21-cv-00106-BSM Document 3 Filed 08/19/21 Page 2 of 2




state law claims is denied. 28 U.S.C. § 1367(c)(3). An in forma pauperis appeal would not

be taken in good faith and this dismissal counts as a “strike.” 28 U.S.C. § 1915(g). This is

the case because Williams’s in forma pauperis status triggers automatic screening. See 28

U.S.C. § 1915(e). He is suing his seven criminal defense lawyers under 42 U.S.C. § 1983

claiming they violated his constitutional rights. Doc. No. 2. The lawyers, however, are not

state actors and Williams has failed to allege that they willfully participated with state actors.

See Polk Cty. v. Dodson, 454 U.S. 312, 318 (1981).

       IT IS SO ORDERED this 19th day of August, 2021.



                                             ________________________________
                                             UNITED STATES DISTRICT JUDGE
